DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Robbery, imposed on February 26, 1963, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
Since the original sentence this man has been paroled twice and violated twice, and yet he still is eligible to come before the August, 1970 Parole Board if he has no further disciplinary write-ups at the Prison.
We thank Nick Verwolf, Esq., of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jáck D. Shanstrom, Sid G. Stewart.